Mr. Justice Eldredge delivered the opinion of the court. 2. Injunction, § 15*—when hill to enjoin action at law does not lie. A bill to enjoin the prosecution of an action at law will not lie when the complainant has a complete and adequate remedy at law, that is, where he can plead and maintain his defense in the action at law. 3. Injunction, § 15*—when equity will entertain jurisdiction to enjoin action at law. A court of equity will entertain jurisdiction of a bill to enjoin the prosecution of an action at law, especially when its jurisdiction is not questioned, when the remedy at law is doubtful or incomplete, by reason of its involving complicated accounts or incidental matters bearing upon the ultimaté rights of the parties, and when all of the questions involved can be determined and .the rights of all parties most advantageously or expeditiously adjusted in equity. 4. - Equity, § 62*—when loill disregard form of transaction. A court of equity will look to the substance rather than the form of a transaction in reaching a determination of material questions involved, and, as far as necessary to that end, will disregard matters of mere form. 5. Bills and notes, § 19*—when evidence shows execution of notes for purpose of accommodation. On a bill to enjoin the prosecution of an action at law by trustees to recover on notes held by them under an assignment, evidence held to show that such notes were executed for the accommodation of the assignor. 6. Injunction, § 22*—when prosecution of action at law hy assignees of notes mil he enjoined. The prosecution of an action at law by the assignees of promissory notes to recover on such notes will be enjoined where the evidence shows that they were executed for the accommodation of the assignor.